Exhibit 10.1

 

Amendment to Employment Agreement

 

Amendment to Employment Agreement (this “Amendment”), dated as of August 18,
2011, by and between Scientific Games Corporation, a Delaware corporation (the
“Company”), and A. Lorne Weil (“Executive”).

 

WHEREAS, Executive has been employed pursuant to an Employment Agreement
effective as of January 1, 2006 between the parties hereto (the “2006
Agreement”) as clarified by a letter agreement dated as of August 2, 2007
between the parties hereto regarding amounts payable under the Company’s
Elective Deferred Compensation Plan (the “EDCP Payment Letter”) and as amended
by the Amendment dated as of May 1, 2008 between the parties hereto (the
“May 2008 Amendment”), the Amendment dated as of December 30, 2008 between the
parties hereto (the “December 2008 Amendment”), the Amendment dated as of
May 29, 2009 between the parties hereto (the “May 2009 Amendment”) and the
Amendment dated as of December 2, 2010 between the parties hereto (the
“December 2010 Amendment” and together with the 2006 Agreement, the EDCP Payment
Letter, the May 2008 Amendment, the December 2008 Amendment and the May 2009
Amendment, the “Agreement”); and

 

WHEREAS, in light of a sufficient number of shares becoming available under the
Equity Plan (as defined below) as a result of the recent completion of the
Company’s stock option exchange offer, the parties hereto desire to enter into
this Amendment to eliminate (1) the non-exercisability and forfeiture provisions
set forth in the December 2010 Amendment in respect of the 1,000,000 stock
options and the 1,000,000 restricted stock units comprising the Performance
Vesting 2010 Grant (as defined below) held by Executive that are triggered by
the unavailability of shares under the Equity Plan and (2) the cash settlement
obligation set forth in the December 2010 Amendment in respect of 200,000 stock
options and 500,000 restricted stock units comprising a portion of the Time
Vesting 2010 Grant (as defined below) held by Executive that is triggered by the
unavailability of shares under the Equity Plan;

 

NOW THEREFORE, in consideration of the premises and the mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.             The first sentence of Section 4(d)(i) of the Agreement is hereby
amended and restated to read in its entirety as follows:

 

“(d)         Incentive Equity Awards.

 

(i)            The Company shall grant to Executive as of December 2, 2010
(A)(1) stock options to purchase one million (1,000,000) shares of the Company’s
common stock at an exercise price equal to $9.00 per share (which options shall
expire on December 1, 2020) (the “Time Vesting 2010 Option Grant”), which shall
vest and become exercisable with respect to two hundred fifty thousand (250,000)
of such shares on each of December 31, 2011, December 31, 2012, December 31,
2013 and December 31, 2014, and (2) one million (1,000,000) RSUs (the “Time
Vesting 2010 RSU Grant” and together with the Time Vesting 2010 Option Grant,
the “Time Vesting 2010 Grant”), which shall vest with respect to two hundred
fifty thousand (250,000) of the shares subject to such grant on each of
December 31, 2011, December 31, 2012, December 31, 2013 and December 31, 2014,
and (B)(1) stock options to purchase one million (1,000,000) shares of the
Company’s common stock at a price equal to $8.06 per share (representing the
average of the high and low sales price of the Company’s common stock on the
trading day immediately prior to the date of grant) (which shall expire as to
unvested options on March 15, 2016 and as to vested options on December 1, 2020)
(the “Performance Vesting 2010 Option Grant”), and (2) one million (1,000,000)
RSUs (the

 

1

--------------------------------------------------------------------------------


 

“Performance Vesting 2010 RSU Grant” and together with the Performance Vesting
2010 Option Grant, the “Performance Vesting 2010 Grant”; the Time Vesting 2010
Grant, together with the Performance Vesting 2010 Grant, the “2010 Grant”),
which Performance Vesting 2010 Option Grant shall vest and become exercisable
with respect to twenty percent (20%) of the shares subject to such Performance
Vesting 2010 Option Grant, and which Performance Vesting 2010 RSU Grant shall
vest with respect to twenty percent (20%) of the shares subject to such
Performance Vesting 2010 RSU Grant, if, as and when certain “Adjusted EBITDA”
targets are achieved in accordance with clause (iii) below.

 

2.             Sections 4(d)(vi) and (viii) of the Agreement are hereby deleted
in their entirety (and clause (vii) of Section 4(d) of the Agreement is hereby
renumbered as clause (vi) of Section 4(d) of the Agreement).

 

3.             Except as set forth in this Amendment, all terms and conditions
of the Agreement (including, without limitation, all service and
performance-based conditions to vesting, exercise and/or settlement, and all
other terms of, the equity awards comprising the 2010 Grant) shall remain
unchanged and in full force and effect in accordance with their terms.  All
references to the “Agreement” in the Agreement shall refer to the Agreement as
amended by this Amendment.

 

4.             This Amendment may be executed in one or more counterparts, each
of which shall for all purposes be deemed to be an original and all of which
shall constitute the same instrument.  Delivery of an executed counterpart of a
signature page of this Amendment by telecopy or electronic transmission shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

[rest of page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed on its behalf as of the date first above written.

 

 

 

SCIENTIFIC GAMES CORPORATION

 

 

 

 

 

By:

/s/ Jeffrey S. Lipkin

 

Name:

Jeffrey S. Lipkin

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

/s/ A. Lorne Weil

 

A. Lorne Weil

 

3

--------------------------------------------------------------------------------